DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I claims 1-12, in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search the inventions together.  This is not found persuasive because search burden being undue is a moot argument for lack of unity issue.  Undue search burden is not an issue in a lack of unity.  Upon reconsideration the examiner has withdrawn the species election requirement. Claims 13-14 and 16-18 are widthdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular claim 6 does not agree with claim 1 which already states D is a cytotoxic agent. The Markush group present in claim 6 is broader then cytotoxic drug.
Also regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tite et al. (WO 2013/050617), cited by applicants.
Tite discloses structured polpeptides including targeting ligands with loop sequences (meeting LIGAND) bound to sarcosine oligomers (meeting D) which are then bound, including orthogonally, to various drugs and diagnostic agents including cytotoxic agents (meeting D), additionally other non-sarcosine linkers may be present between the ligand and drug, including natural and non-natural amino acids such as glycine (meeting both X, L and claims 7-10). See entire disclosure including abstract, page 4 lines 6-21, page 5 lines 12-26, page 13 lines 9-26, page 16 lines 3-7, page 17 lines 18-27. Regarding claims 11-12, Tite discloses use of reactive groups on the end of the peptide linkers which form heterocycles including 1,2,3, triazole as outlined in Fig 10, reproduced below:

    PNG
    media_image1.png
    263
    443
    media_image1.png
    Greyscale
. As seen above, a triazole meeting formula XXII in claim 12 is formed, thus one of ordinary skill would readily envisage its use to link two parts of the conjugate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618